                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                   February 26, 2019
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

CARROLL RAY LYNN JR,                           §
                                               §
                                               §
VS.                                            § CIVIL ACTION NO. M-18-162
                                               §
LORIE DAVIS,                                   §


                              AMENDED ORDER
                   ADOPTING REPORT AND RECOMMENDATION
       Petitioner Carroll Ray Lynn has filed a Motion for Class Action Certification, which had
been referred to the Magistrate Court for a report and recommendation. On January 28, 2019,
the Magistrate Court issued the Report and Recommendation, recommending that Petitioner’s
motion for class action certification be denied. On February 11, 2019, the Court adopted the
Report and Recommendation believing that Petitioner’s only response was a request that the case
remain on the docket as a 28 U.S.C. § 2254 motion. The docket now reveals that Petitioner
timely filed objections to the Report and Recommendation.
       Pursuant to 28 U.S.C. § 636(b)(1)(c), the Court has made a de novo determination of
those portions of the report to which objections have been made. As to those portions to which
no objections have been made, in accordance with Federal Rule of Civil Procedure 72(b), the
Court has reviewed the report for clear error. Finding no error whatsoever, the Court again
adopts the Report and Recommendation in its entirety. Accordingly, it is hereby ORDERED that
Petitioner’s Motion for Class Action Certification is DENIED.
       IT IS SO ORDERED.
       DONE at McAllen, Texas, this 26th day of February, 2019.


                                               ___________________________________
                                               Micaela Alvarez
                                               United States District Judge




1/1
